813 F.2d 402Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.RAY DOBBINS LINCOLN-MERCURY, INC., Appellant,v.FORD MOTOR COMPANY;  Ford Motor Credit Co., Appellees.In re RAY DOBBINS LINCOLN-MERCURY, INC., Debtor.
No. 84-2299.
United States Court of Appeals, Fourth Circuit.
Argued:  June 5, 1985.Decided:  July 11, 1985.

W.D.Va., 604 F.Supp. 203
Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (C/A 83-10-M-R)
Before HALL and SPROUSE, Circuit Judges, and GORDON, Senior United States District Judge for the Middle District of North Carolina, sitting by designation.
Dennis P. Brumberg (Lutins and Shapiro, on brief), for appellant.
Richard W. Goldman (E. Milton Farley, III;  Vincent L. Johnson;  Hunton & Williams, on brief), for appellee.
PER CURIAM:


1
Ray Dobbins Lincoln-Mercury, Inc.  ("Dobbins") appeals from the district court's orders:  (1) granting summary judgment for Ford Motor Company ("Ford");  (2) denying Dobbins' motion for relief from the court's summary judgment order;  and (3) dismissing Dobbins' conspiracy claim against Ford and its wholly-owned subsidiary, Ford Motor Credit Company.  Upon consideration of the record, briefs, and oral argument, we conclude that this appeal lacks merit and affirm on the reasoning of the district court.   In re Ray Dobbins Lincoln-Mercury, Inc., 604 F.Supp. 203 (W.D.Va.1984);  id., Misc. 83-M-10-R (W.D.Va. Aug. 16, 1984) (unpublished).


2
AFFIRMED.